Lochrane, Chief Justice.
This record discloses that Black brought suit against Hilburn upon four promissory notes dated in 1856 and 1857; that at the trial the defendant resisted the right of the plaintiff to a judgment until he had complied with the requirements of the Act of October, 1870, in relation to making and filing his affidavit under the second section, that the taxes due thereon had been paid; that the Court overruled the objection and rendered judgment.
Under the previous rulings of this Court, we hold the Court erred in rendering judgment under the facts in this case.
Judgment reversed.